United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, OLD GREENWICH
POST OFFICE, Old Greenwich, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0767
Issued: January 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 25, 2020 appellant filed a timely appeal from a February 10, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish right thumb, hand,
and wrist conditions causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On June 28 and July 11, 2019 appellant, then a 64-year-old window clerk, filed an
occupational disease claim (Form CA-2) alleging that he developed right-sided wrist, thumb, and
index finger pain causally related to factors of his federal employment, including the usage of a
1

5 U.S.C. § 8101 et seq.

computer. He indicated that he first became aware of his condition and its relationship to his
federal employment on June 25, 2019. Appellant stopped work on that date and returned to work
on July 9, 2019.
In a report dated June 28, 2019, Dr. Edmund Ganal, Board-certified in orthopedic surgery
and orthopedic sports medicine, indicated that he had examined appellant for complaints of right
thumb pain. Appellant recounted to Dr. Ganal that his right thumb pain began on June 25, 2019
and that it had occurred due to overuse at work. On physical examination of the right wrist and
hand Dr. Ganal observed tenderness to palpation and pain with movement at the right thumb
carpometacarpal (CMC) joint. An x-ray performed on that date demonstrated unremarkable soft
tissues and no evidence of significant arthritic changes or acute fractures. Dr. Ganal diagnosed
right thumb CMC pain without significant degenerative changes demonstrated by x-ray, likely
synovitis. He administered a steroid injection to the right thumb CMC joint.
On July 5, 2019 Dr. Ganal noted that appellant’s right thumb pain had somewhat improved
after the injection. On physical examination of the right wrist and hand he observed tenderness to
palpation over the CMC joint. Dr. Ganal diagnosed right thumb CMC pain secondary to synovitis,
noting no significant degenerative changes on x-ray. In a certificate of care of even date, he
diagnosed right thumb CMC synovitis and recommended that appellant return to work on
July 9, 2019.
In a development letter dated July 25, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. The questionnaire requested
that appellant describe in detail the employment duties which he believed contributed to his
condition and requested that he provide a physician’s opinion, supported by medical rationale, as
to how those duties caused or aggravated his medical condition. It afforded him 30 days to submit
additional evidence and to respond to its inquiries.
On August 1, 2019 appellant completed the questionnaire. He explained that he used a
computer to perform his employment duties five days per week, eight hours per day and that he
sometimes lift boxes that weighed between 5 and 70 pounds.
In an August 26, 2019 report, Dr. Ganal noted complaints of unchanged right wrist pain.
On physical examination of the right wrist and hand he observed mild edema, diffuse tenderness
to palpation, and limited range of motion secondary to pain. Dr. Ganal diagnosed right wrist pain,
noting minimal relief after steroid injection.
In a report dated September12, 2019, Dr. Robert Yaghoubian, a Board-certified orthopedic
hand surgeon, noted that appellant had a history of right basal joint osteoarthritis. On physical
examination of the right wrist and hand he observed full range of motion, a positive grind test, and
a positive shelf deformity. Dr. Yaghoubian indicated that x-rays previously obtained had
demonstrated basal joint osteoarthritis. He also related that he had administered an additional
steroid injection to treat appellant’s condition.

2

By decision dated October 15, 2019, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that his diagnosed condition was causally
related to the accepted factors of his federal employment.
On November 12, 2019 appellant requested reconsideration of OWCP’s October 15, 2019
decision. With his request, he resubmitted the June 28, July 5, and August 26, 2019 reports from
Dr. Ganal, as well as the September 12, 2018 report from Dr. Yaghoubian.
On October 17, 2019 Dr. Yaghoubian treated appellant for right basal joint osteoarthritis.
He noted that two steroid injections had provided no relief. Dr. Yaghoubian opined that
appellant’s condition was a work-related injury. On physical examination of the right hand and
wrist he observed full range of motion of the wrist and thumb, with pain at the base of the right
thumb and a positive grind test. Dr. Yaghoubian diagnosed right basal joint osteoarthritis.
In a letter dated November 4, 2019, Dr. Yaghoubian indicated that he had evaluated
appellant most recently on October 17, 2019. He explained that appellant’s federal employment
included duties of repetitive use of the hand, wrist, and fingers to operate a computer. Appellant
experienced “insidious onset of severe pain to the right hand/wrist on June 25, 2019 without direct
trauma.” Dr. Yaghoubian diagnosed right basal joint osteoarthritis. Steroid injections by
Dr. Ganal and Dr. Yaghoubian provided minimal relief of symptoms. On physical examination
Dr. Yaghoubian had observed significant tenderness to palpation about the basal joint without
gross instability. He further observed a positive grind test and shelf examination. Dr. Yaghoubian
noted that x-rays indicated evidence of basal joint osteoarthritis. He opined that, within reasonable
medical probability, appellant’s osteoarthritis was secondary to repetitive use as mandated by
duties of his employment. Dr. Yaghoubian recommended right basal joint arthroplasty.
By decision dated February 10, 2020, OWCP denied modification of its decision of
October 15, 2019.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
2

Id.

3
C.K., Docket No. 19-1549 (issued June 30, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); Elaine
Pendleton, 40 ECAB 1143 (1989).

3

(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.4
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.5 The opinion of the physician must be based on a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.6
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish right thumb,
hand, and wrist conditions causally related to the accepted factors of his federal employment.
On June 28, 2019 Dr. Ganal diagnosed right thumb CMC pain. On August 26, 2019 he
diagnosed right wrist pain. Under FECA, the assessment of pain is not considered a diagnosis, as
pain merely refers to a symptom of an underlying condition.8
In a report dated July 5, 2019, Dr. Ganal diagnosed right thumb CMC pain secondary to
synovitis. In a certificate of care of even date, he diagnosed right thumb CMC synovitis. The
Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.9 As Dr. Ganal’s

4

L.D., Docket No. 19-1301 (issued January 29, 2020); S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
5
I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
6

D.J., Docket No. 19-1301 (issued January 29, 2020).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
L.C., Docket No. 19-1301 (issued January 29, 2020); R.D., Docket No. 18-1551 (issued March 1, 2019).
8
M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
not a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 081102 (issued October 10, 2008).
9
D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).

4

reports did not offer any opinion on the cause of appellant’s right wrist and hand conditions, they
are of no probative value on the issue of causal relationship.10
On September 12, 2019 Dr. Yaghoubian noted that appellant had a history of right basal
joint osteoarthritis. In a report dated October 17, 2019, he opined that appellant’s condition was a
work-related injury and diagnosed right basal joint osteoarthritis. However, Dr. Yaghoubian did
not offer any rationale for this opinion relative to causal relationship. The Board held that medical
opinion evidence should offer a medically-sound explanation of how the specific employment
incident or work factors physiologically caused the injury.11
On November 4, 2019
Dr. Yaghoubian opined that within reasonable medical probability, appellant’s osteoarthritis was
secondary to repetitive use as mandated by duties of his employment. As noted above, in any case
where a preexisting condition involving the same part of the body is present and the issue of causal
relationship therefore involves aggravation, acceleration, or precipitation, the medical evidence
must provide a rationalized medical opinion that differentiates between the effects of the workrelated injury or disease and the preexisting condition. As Dr. Yaghoubian did not specifically
differentiate between appellant’s preexisting condition and the effects of the accepted factors of
appellant’s federal employment, and he did not explain how appellant’s employment duties
aggravated his preexisting condition, his reports are insufficient to establish causal relationship.12
As appellant has not submitted rationalized medical evidence to establish that his
diagnosed conditions were causally related to the accepted factors of his federal employment, the
Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish right thumb,
hand, and wrist conditions causally related to the accepted factors of his federal employment.

10

Id.

11

See H.A., Docket No. 18-1466 (issued August 23, 2019); L.R., Docket No. 16-0736 (issued September 2, 2016).

12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

